Citation Nr: 1147060	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-46 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tooth loss due to dental trauma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to January 1959. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied the claim for service connection for tooth loss due to dental trauma.  In October 2010, the Board remanded this matter for further development. 

As noted in the October 2010 remand, pursuant to the Veteran's request, a travel board hearing was scheduled in March 2010 and the Veteran was notified of this hearing in letters dated in January 2010 and February 2010.  However, the Veteran failed to appear for that hearing.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be re-scheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

In October 2010, the Board remanded this matter to attempt to obtain additional service treatment records.  In November 2010, the Appeals Management Center (AMC) sent the Veteran a letter informing him that his service records had been lost in a fire at the National Archives and Records Administration.  Additionally, with the Veteran's complete organization name, the AMC attempted to obtain the Veteran's service records from the National Personnel Records Center (NPRC); however, in an August 2011 response, NPRC indicated that after a search of the relevant records from June 1954 to August 1954 no remarks pertaining to the Veteran had been found.  Furthermore, in a September 2011 memorandum, the AMC indicated that the Veteran's service records from June 1954 to September 1954 and June 1955 to September 1955 were unavailable. 

The Veteran contends that during service his teeth were extracted as result of suffering a broken nose, cheek, and/or jaw.  The record also contains a March 2007 statement from the Veteran's former sister-in-law who indicated that the Veteran broke his jaw while stationed in Panama.  The Board notes that the Veteran and his former sister-in-law are competent to report that the Veteran sustained an injury to his jaw during service and the Board finds that their statements of in-service injury to his jaw are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In its December 2011 informal hearing presentation, the Veteran's representative referenced possible outstanding treatment records pertaining to the current appeal.  Currently, there are no records pertaining to any current dental disability in the claims folder.  38 C.F.R. § 3.159 (c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).   On remand, the AMC should ensure that all outstanding records are obtained. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of any dental trauma, he must be provided such an examination on remand.
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, obtain all outstanding relevant dental treatment records, to include VA records as well as hospitalization records.

All efforts to locate these records should be documented in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011). 
  
2. The RO should arrange for the Veteran to undergo a dental examination to ascertain whether or not he has any tooth loss due to dental trauma in service.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the trauma to the jaw as reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

